 1325 NLRB No. 33NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested tonotify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.North American Steel Erection, L.L.C., f/k/a Amer-ican Steel Erection, L.L.C. and Local 25, Inter-national Association of Bridge, Structural, Or-
namental, Rigging, Machinery Erectors and
Reinforced Iron Workers, AFL±CIO. Case 7±CA±39656December 31, 1997DECISION AND ORDERBYMEMBERSFOX, LIEBMAN, ANDHURTGENUpon a charge filed by the Union on March 27,1997, the General Counsel of the National Labor Rela-
tions Board issued a complaint on June 30, 1997,
against North American Steel Erection, L.L.C., f/k/a
American Steel Erection, L.L.C., the Respondent, al-
leging that it has violated Section 8(a)(1) and (3) of
the National Labor Relations Act. Although the Re-
spondent filed an answer to the complaint, it withdrew
that answer on November 24, 1997.On December 4, 1997, the General Counsel filed aMotion for Summary Judgment with the Board. On
December 8, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Here, although the Re-
spondent initially did file an answer, the Respondent
withdrew its answer to the complaint on November 24,
1997. The Respondent's withdrawal of its answer to
the complaint has the same effect as a failure to file
an answer, i.e., all allegations in the complaint must be
considered to be true. See Maislin Transport, 274NLRB 529 (1985).Accordingly, in the absence of good cause beingshown otherwise, we grant the General Counsel's Mo-
tion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Roseville,
Michigan, has been engaged in the erection of struc-
tural steel. During the year ending December 31, 1996,
the Respondent, in conducting its business operations,
performed services valued in excess of $50,000 in the
State of Michigan for Vandellen Steel Company, an
enterprise itself directly engaged in interstate com-
merce. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Charging
Party Union is a labor organization within the meaning
of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About October 20, on two occasions on October 21,and October 23, 1996, the Respondent coercively inter-
rogated job applicants concerning their membership in
the Union.About October 20, on two occasions on October 21,October 22, and October 23, 1996, the Respondent ad-
vised job applicants that the Respondent would not
consider for employment or hire applicants who were
members of the Union.Since about October 17, 1996, and continuing todate, the Respondent has refused to consider for em-
ployment and/or has refused to hire applicants for em-
ployment because of their membership in the Union.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has been interfering with, restraining, and co-
ercing employees in the exercise of the rights guaran-
teed in Section 7 of the Act, and has thereby engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of
the Act.By refusing to consider for employment and/or re-fusing to hire applicants for employment because of
their membership in the Union, the Respondent has
also been discriminating in regard to the hire or tenure
or terms or conditions of employment of its employ-
ees, thereby discouraging membership in a labor orga-
nization, and has thereby engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(3) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Having
found that the Respondent violated Section 8(a)(3) and 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The determination of the identity of the applicants will be leftfor the compliance stage of this proceeding.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(1) by refusing to consider for employment and/or re-fusing to hire applicants for employment since October
17, 1996, because of their membership in the Union,
we shall order the Respondent to offer these applicants
immediate employment in positions which they would
have had but for the unlawful discrimination against
them, or, if those jobs no longer exist, to substantially
equivalent positions, and to make them whole for any
loss of earnings and other benefits suffered as a result
of the discrimination against them.1Backpay shall becomputed in accordance with F.W. Woolworth Co.
,90 NLRB 289 (1950), with interest as prescribed in
New Horizons for the Retarded, 283 NLRB 1173(1987).ORDERThe National Labor Relations Board orders that theRespondent, North American Steel Erection, L.L.C.,
f/k/a American Steel Erection, L.L.C., Roseville,
Michigan, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Interrogating job applicants concerning theirmembership in Local 25, International Association of
Bridge, Structural, Ornamental, Rigging, Machinery
Erectors and Reinforced Iron Workers, AFL±CIO.(b) Advising job applicants that it would not con-sider for employment or hire applicants who are mem-
bers of the Union.(c) Refusing to consider for employment and/or re-fusing to hire applicants for employment because of
their membership in the Union.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer applicants who have applied for employ-ment with the Respondent since October 16, 1996, im-
mediate employment in positions which they would
have had but for the unlawful discrimination against
them, or, if those jobs no longer exist, to substantiallyequivalent positions.(b) Make the discriminatees whole for any loss ofearnings and other benefits suffered as a result of the
discrimination against them in the manner set forth in
the remedy section of this decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful re-
fusal to hire the discriminatees, and within 3 days
thereafter notify the discriminatees in writing that this
has been done.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examinationand copying, all payroll records, social security pay-ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e)Within 14 days after service by the Region, postat its facility in Roseville, Michigan, copies of the at-
tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 7, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any othermaterial. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since October 17, 1996.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.December 31, 1997
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllPeter J. Hurtgen, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 3NORTH AMERICAN STEEL ERECTION, L.L.C.WEWILLNOT
interrogate job applicants concerningtheir membership in Local 25, International Associa-
tion of Bridge, Structural, Ornamental, Rigging, Ma-chinery Erectors and Reinforced Iron Workers, AFL±
CIO.WEWILLNOT
advise job applicants that we will notconsider for employment or hire applicants who are
members of the Union.WEWILLNOT
refuse to consider for employmentand/or refuse to hire applicants for employment be-
cause of their membership in the Union.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer applicants who have applied for em-ployment since October 16, 1996, immediate employ-ment in positions which they would have had but forour unlawful discrimination against them, or, if those
jobs no longer exist, to substantially equivalent posi-
tions.WEWILL
make the discriminatees whole for anyloss of earnings and other benefits suffered as a result
of our discrimination against them in the manner set
forth in a decision of the National Labor Relations
Board.WEWILL
remove from our files any reference to theunlawful refusal to hire the discriminatees.NORTHAMERICANSTEELERECTION,L.L.C., F/K/AAMERICANSTEELEREC-TION, L.L.C.